                        UNITED STATES DISTRICT COURT

                 FOR THE WESTERN DISTRICT OF LOUISIANA

                              SHREVEPORT DIVISION

DONTRELL NELSON                                  CIVIL ACTION NO. 19-1640-P

VERSUS                                           JUDGE DOUGHTY

STEVE PRATOR, ET AL.                             MAGISTRATE JUDGE HORNSBY


                                   JUDGMENT

       The Report and Recommendation [Doc. No. 10] of the Magistrate Judge having

been considered, no objections thereto having been filed, and finding that same is

supported by the law and the record in this matter,

     IT IS ORDERED, ADJUDGED AND DECREED that this complaint be

DISMISSED WITHOUT PREJUDICE, sua sponte, for failure to prosecute, pursuant to

Rule 41(b) of the Federal Rules of Civil Procedure.

    This done and signed on this the 14th day of April, 2020.



                                          ______________________________________
                                          TERRY A. DOUGHTY
                                          UNITED STATES DISTRICT JUDGE
